Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-60788-CIV-MARTINEZ/SNOW


  SPRINT COMMUNICATIONS, INC.,

                        Plaintiff/Counter-Defendant,

  v.

  STEPHEN CALABRESE, as an individual,
  NEXTEL, INC. d/b/a NEXTEL WORLDWIDE,
  RETROBRANDS USA LLC, JEFFREY
  KAPLAN, as an individual, and NEXTEL
  MOBILE WORLDWIDE, Inc.,

                    Defendants/Counterclaimants.
  ____________________________________________/

                             REPORT AND RECOMMENDATION

                 THIS CAUSE is before the Court on the Defendants' Expedited Motion for Entry of

  Preliminary Injunction (ECF No. 103), which was referred to Lurana S. Snow, United States

  Magistrate Judge, by the Honorable Jose E. Martinez (ECF No. 109). The Motion has been fully

  briefed.
                                        I. BACKGROUND

                 The Court's prior Reports entered in this case have described the relevant

  background, which will be summarized here only briefly. This trademark infringement action was

  filed by Sprint on April 11, 2018, alleging that Defendants’ use of the NEXTEL mark constitutes

  infringement, and that Defendants have engaged in, inter alia, counterfeiting, cybersquatting, and

  violations of the Florida Deceptive and Unfair Trade Practices Act. Sprint claims to have

  “continuously used the famous NEXTEL Mark for nearly the last thirty years,” Complaint, ¶ 27, and

  says that it currently sells “rugged” Sonim XP Strike and Sonim XP Strike IS phones in connection

  with the NEXTEL mark nationwide, id., ¶ 28.
Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 2 of 6




                 On November 7, 2018, the Court denied Sprint’s Motion for Preliminary Injunction

  (ECF No. 78). On that same date, the Court granted Sprint’s motion to amend its complaint to

  include claims against another defendant, Nextel Mobile Worldwide, Inc.

                 The Defendants answered the Amended Complaint on December 5, 2018, and alleged

  several Affirmative Defenses, including, e.g., defenses of abandonment, fraud, and preemption.

  Answer to Amended Complaint (ECF No. 83). The Defendants also brought a Counterclaim seeking

  a declaration that the trademark is unenforceable, that any registration of the trademark (including

  registration of the "push-to-talk sound mark") by Sprint should be cancelled due to Sprint’s fraud,

  that Defendants have not infringed a trademark, and that Sprint has defamed the Defendants and

  engaged in unfair competition, tortious interference with Defendants' business relationships, and

  reverse domain name hijacking (as to the nextelworldwide.com domain name). Id. Sprint filed its

  answer to the Amended Counterclaim (ECF No. 84).

                 On February 12, 2019, the Defendants filed an Expedited Motion for Entry of

  Preliminary Injunction, supported by a memorandum of law and a Declaration of Defendant Stephen

  Calabrese, dated Feb. 5, 2019 (ECF No. 104-3), and a Declaration of Defendant Jeffrey Kaplan,

  dated Feb. 7, 2019 (ECF No. 104-2). According to the Defendants, in November 2018, apparently

  as a result of this litigation, Sprint directed a vendor to make a change to the labels of certain
  packaging boxes for the Sonim phones, to add the Nextel trademark to the label. The Defendants

  allege that such activity was done "to make it appear that Plaintiff has been using the NEXTEL mark

  in commerce." Motion and Memorandum (ECF No. 103, at 1; ECF No. 104, at 10-11), citing emails




                                                   2
Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 3 of 6




  (filed under seal at ECF No. 107).1 The Defendants seek a preliminary injunction "prohibiting Sprint

  from introducing phones newly labeled with NEXTEL." Reply (ECF No. 118), at 12.2

                  Sprint opposes the Defendants' request for an injunction, and relies on declarations

  prepared by Plaintiff's counsel, Lucy Jewett Wheatley, and two Sprint employees, Melissa A. Jobe

  and Scott Wiley, which argue that Sprint has continuously and legally used the NEXTEL trademark

  and that there was nothing suspicious about the timing of the change in the label on the boxes for

  the Sonim phones.3 Sprint also relies on the argument, which this Court finds compelling, that the

  Defendants cannot pursue a preliminary injunction on the grounds stated, because the requested

  relief is not anchored to a claim in the Defendants' pleading.
                                           II. DISCUSSION

                 Injunctive relief is an extraordinary and drastic remedy not frequently granted. Cafe

  207, Inc v. St. Johns County, 989 F.2d 1137 (11th Cir. 1993). "Preliminary injunctions are issued

  when drastic relief is necessary to preserve the status quo." All Care Nursing Serv., Inc v. Bethesda


  1
   The Defendants complain that Sprint did not produce these November 2018 emails until "[l]ess
  than two weeks before the close of discovery." Memorandum (ECF No. 104), at 10, which
  limited the ability of the Defendants to depose the authors of these emails, because Sprint
  objected to the less-than-14-day notices of deposition. In response, Sprint argues that it "properly
  supplemented its production" soon after the date of the emails, and that if Defedants' counsel
  "had conducted any depositions before the last week of discovery, or issued interrogatories
  before the deadline, they would have known of Sprint's plans for NEXTEL.... Sprint did not
  conceal anything." Response (ECF No. 115), at 15, n.2. The Court notes, however, that Sprint
  not only had a duty to supplement its production in response to prior requests, but also had a
  duty under Rule 26(e)(1) to supplement or correct any initial disclosure made under Rule 26(a).
  2
   In their Motion, the Defendants requested that the Court enjoin Sprint "from applying or having
  applied any labels which include NEXTEL in any form to any of its products until the issues of
  this case are finally decided." Memorandum in Support of Motion for Entry of Preliminary
  Injunction (ECF No. 104), at 14.
  3
   Ms. Jobe had appeared before the Court and testified on May 8, 2018, in support of Sprint's
  Motion for Preliminary Injunction. Ms. Jobe is employed by Sprint United Management
  Company, an indirect wholly owned subsidiary of Sprint Corporation; Sprint Communications,
  Inc. (the Plaintiff here), also is a wholly owned subsidiary of Sprint Corporation. Declaration of
  Jobe, at ¶¶2-3. (ECF No. 115-1) Ms. Jobe is responsible for managing the intellectual property,
  including Sprint's registered trademarks.

                                                   3
Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 4 of 6




  Mem'l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989). To obtain a preliminary injunction the

  moving party must conclusively establish:

                   (1) a substantial likelihood of success on the merits,

                   (2) a substantial threat that the movant will suffer irreparable injury if
                   injunctive relief is not granted,

                   (3) the threatened injury to the movant outweighs the threatened harm
                   injunctive relief may cause to the opposing party, and

                   (4) issuance of the injunction would not be adverse to the public interest.

  American Red Cross v. Palm Beach Blood Bank, Inc., 143 F.3d 1407, 1410 (11th Cir. 1998). The

  movant has the burden of proof as to each of these elements, and if it fails to sustain its burden as to

  any one of these prerequisites, the motion must be denied. Cafe 207, 989 F.2d at 1137. "If any

  element is not proven, there is no need to address the others" and the injunction should be denied.

  Safarelli v. Pinellas County, 931 F.2d 718, 724 (11th Cir. 1991).

                  To be successful in seeking preliminary injunctive relief, a party must demonstrate

  that a legal right is being infringed, and the injury is one "for which there is no adequate legal remedy

  and which will result in irreparable injury if the injunction does not issue." Alabama v. U.S. Army

  Corps of Engineers, 424 F.3d 1117, 1127 (11th Cir. 2005), citing Beacon Theatres, Inc. v. Westover,

  359 U.S. 500, 506 (1959). Importantly, "any motion ... [for] a preliminary or permanent injunction
  must be based upon a cause of action .... There is no such thing as a suit for a traditional injunction

  in the abstract." Id., citing Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1097 (11th Cir. 2004)

  (internal quotations omitted).4




   4
    The relationship between the injunctive relief sought and the claims in the moving party's
   pleadings also is implicit in the provision, in Rule 65, Fed. R. Civ. P., that "[b]efore or after
   beginning the hearing on a motion for a preliminary injunction, the court may advance the trial
   on the merits and consolidate it with the hearing." Fed. R. Civ. P. 65(a)(2).

                                                     4
Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 5 of 6




                   The Defendants are seeking a preliminary injunction in the abstract, without naming

  a cause of action in their pleading to which the injunction relates. Although the Defendants brought

  their Motion for a Preliminary Injunction without referring to their Counterclaim specifically, the

  Court has reviewed the Counterclaim.5 The Counterclaim seeks declaratory relief as to the validity

  of Sprint's trademark(s), and also seeks damages for Sprint's unfair competition, defamation and

  tortious interference with the Defendants' business relationships, and for Sprint's alleged reverse

  domain name hijacking (as to the nextelworldwide.com domain name).6

                   In their request for a preliminary injunction, the Defendants seek an injunction

  prohibiting Sprint "from introducing phones newly labeled with NEXTEL." Reply (ECF No. 118),

  at 12. The only claim in the Counterclaim that even arguably relates to the relief sought in the

  Defendants' Motion for Preliminary Injunction is the Defendants' common law claim that Sprint

  engaged in unfair competition. The allegations of that claim do not, however, support the Defendants'

  effort to obtain preliminary injunctive relief. According to the Counterclaim:

                    93. Sprint has engaged and continues to engage in unfair competition by
                    taking steps to prevent Counterclaimants from using a trademark which has
                    been long ago abandoned by Sprint.

                    94. Sprint has also engaged and is engaging in unfair competition by falsely
                    claiming that it continues to maintain trademark rights in NEXTEL, and by
                    falsely informing the public and Counterclaimant's distributors and customers
                    that Counterclaimants are counterfeiters and thieves of the NEXTL mark.
                    95. On information and belief, Sprint has committed the acts complained of
                    herein in order to harm Counterclaimants' reputations and businesses.

                    96. As a direct and proximate result of Sprint's willful and intentional unfair
                    competition, Counterclaimants have suffered and will continue to suffer
                    irreparable harm if Sprint's conduct is not enjoined.

  Answer, Affirmative Defenses, and Counterclaim (ECF No. 83). While the allegation in paragraph

  94, that Sprint is "falsely claiming that it continues to maintain trademark rights in NEXTEL," might

  5
      The Motion is styled as the "Defendants' Motion," and not as the "Counterclaimants' Motion."
  6
      The Counterclaimants also seek a declaration that their own conduct was not infringing.

                                                      5
Case 0:18-cv-60788-JEM Document 194 Entered on FLSD Docket 09/12/2019 Page 6 of 6




  be viewed broadly as encompassing conduct similar to that ascribed to Sprint in the Defendants'

  Motion, that allegation in the pleading, without being connected to the relief requested in the Motion,

  does not support the Defendants' claim for preliminary injunctive relief. Notably, in their reply the

  Defendants did not even address Sprint's argument that the request for an injunction is improper

  because it does not match the Defendants' pleading.

                     Because the Defendants have failed to demonstrate a cause of action on which they

  base their request for a preliminary injunction, they cannot meet the first element of the test for entry

  of a preliminary injunction and, thus, the Court need go no further.
                                            III. CONCLUSION

                     The Defendants have failed to establish a substantial likelihood of success on the

  merits of any claim which could support their request for entry of a preliminary injunction. Based on

  the above, it is

                     RECOMMENDED that Defendants'/Counterclaimants' Expedited Motion for Entry

  of Preliminary Injunction (ECF No. 103) be DENIED. Further, in light of other deadlines in this case,

  the parties are directed to file their written objections, if any, within 7 (seven) days from the date of

  being served with a copy of this Report and Recommendation, for consideration by the Honorable

  Jose E. Martinez, United States District Judge. Failure to file objections timely shall bar the parties
  from a de novo determination by the District Judge of an issue covered in the Report and shall bar

  the parties from attacking on appeal unobjected-to factual and legal conclusions contained therein,

  except upon grounds of plain error if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1);

  Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (11th Cir. 1989);

  11th Cir. R. 3-1.

                     DONE AND SUBMITTED at Fort Lauderdale, Florida, this 12th day of September,

  2019.


  Copies to: Counsel of Record

                                                     6
